937 F.2d 603Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael SINDRAM, Appellant,andRonald J. Montgomery, Anthony Montgomery, Plaintiffs,v.PRINCE GEORGE'S COUNTY, Officer Glen Clark, Officer StevenKerpelman, Officer John Doe, Officer John Doe, Officer JohnDoe, Three Officers of the Prince George's County PoliceDepartment, Defendants-Appellees.
No. 91-2027.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided July 16, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-87-1544-N)
Michael Sindram, appellant pro se.
Sean Daniel Wallace, Steven Eric Schenker, County Attorney's Office, Upper Malboro, Md., for appellees.
D.Md.
DISMISSED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Michael Sindram filed a motion to intervene in an action in the district court.  The district court denied the motion on September 22, 1989.  Sindram moved to reopen the case, but the court denied the motion on March 27, 1990.  Sindram noted an appeal on December 14, 1990.*


2
Sindram failed to note his appeal within the 30-day period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period established by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider the case.  We therefore dismiss the appeal.  We deny Sindram's motion for summary reversal of the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


3
DISMISSED.



*
 Sindram stated in his notice of appeal that he was appealing the district court's order of December 3, 1990.  However, the district court did not enter any order in this case after March 27 but before Sindram noted his appeal